Case: 14-14899    Date Filed: 05/12/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-14899
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:13-cr-00013-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

THOMAS W. FAIRCLOTH,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (May 12, 2016)

Before TJOFLAT, HULL and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jonathan Dodson, appointed counsel for Thomas Faircloth in this direct

criminal appeal, has filed a motion to withdraw from further representation of the
              Case: 14-14899     Date Filed: 05/12/2016   Page: 2 of 2


appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Faircloth’s

conviction and sentence are AFFIRMED.




                                          2